DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1-5, 7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0186178 (“Usagawa”).	4
IV. Claim Rejections - 35 USC § 103	9
A. Claims 6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Usagawa in view of the article by Fahad, et al. entitled, “Room temperature multiplexed gas sensing using chemical-sensitive 3.5-nm-thin silicon transistors” in Science Advances 2017; 3: e1602557, 24 March 2017, cited in the International Search Report (“Fahad”).	9
V. Pertinent Prior Art	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Claim 14 reads,
14. The method of claim 12, wherein depositing the sensing layer comprises: performing a forming gas anneal for nickel silicide and palladium to form the sensing layer having a thickness less than 5 nanometers.
The Instant Application indicates that the nickel metallization 156 to the source 106 and drain 108 regions are formed using a forming gas anneal of a nickel layer 156 to form the nickel silicide regions 158 within said source 106 and drain 108 regions (Instant Specification: ¶ 43; block 718 of Fig. 7).  The sensing layer itself is indicated to be 0.3 nm Ni/1 nm Pd (Instant Specification: ¶ 45).  As such, the Instant Application fails to provide evidence that the Inventors of the Instant Application were in possession of a sensing layer made of nickel silicide and palladium, much less at the claimed thickness range of less than 5 nm.
III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-5, 7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0186178 (“Usagawa”).
With regard to claim 1, Usagawa discloses, generally in Figs. 2A and 10(a),
1. A gas sensor [title abstract], comprising: 
[1] a bulk silicon layer 5, 43 [¶¶ 79, 120, 123], comprising a controllable inversion layer 19 [¶ 79]; 
[2] an oxide layer 4, 25 [¶¶ 79, 100] on top of the bulk silicon layer 43, 
[3] wherein the controllable inversion layer 19 is located at an interface of the bulk silicon layer 43 and the oxide layer 4, 25 [¶ 79]; and 
[4] a sensing layer 2/2a/3, 20 on the oxide layer [¶¶ 79, 128], wherein a sensitivity of the sensing layer 2/2a/3, 20 is a function the controllable inversion layer 19.  
With regard to the claimed “controllable inversion layer”, that the inversion layer is controllable amounts to a statement of intended use.  In this regard, it has been held that, and "apparatus claims cover what a device is, not what a device does."  See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).   In addition, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114(II).
The Instant Application indicates that the structure by which the inversion layer 116 may be controlled is the electrical contact to the substrate body 104 for applying a bias VSUB (Instant Specification: Fig. 1; ¶¶ 18-22).  Because Usagawa shows electrical contacts 29, 44 (Usagawa: ¶ 123) to the substrate 43, the inversion layer 19 (Usagawa: Fig. 2A; ¶ 79) is inherently capable of being controlled, as evidenced by the admissions in the Instant Application (supra).  This addresses all of the structural features recited in claim 1.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.
Claim 2 reads,
2. The gas sensor of claim 1, wherein the sensitivity of the gas sensor is tunable by controlling an amount of voltage applied to the bulk silicon layer to change a thickness of the inversion layer below the sensing layer.  
The features of this claim are also inherent for the same reasons as explained under claim 1.  In other words, claim 2 is a statement of intended use of the electrical contact to the substrate body that applies voltage to the bulk silicon layer thereby controlling the thickness of the inversion layer.  Again, because Usagawa shows electrical contacts 29, 44 (¶ 123) to the substrate 43, the thickness of the inversion layer 19 (Fig. 2A; ¶ 79) is inherently capable of being controlled by a potential applied to one or both of the substrate contacts 29, 44, as evidenced by the admissions in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to claim 3, Usagawa further discloses,
3. The gas sensor of claim 1, wherein the bulk silicon layer 5, 43 [¶¶ 79, 120, 123] comprises n-doped wells 27 [e.g. source and drain regions 27; ¶ 99] and a body 42 [¶ 123] of the bulk silicon layer 5, 43 is p-doped [i.e. “P-Well” in Fig. 10(a)].  
Note that the Instant Application does not use the term “well” consistent with its meaning in the art.  Instead, the Instant Specification (¶ 17) uses the term “well” to identify the source 106 and drain 108 regions  of the FET (Instant Specification: ¶ 17; Fig. 1).  As such, the source and drain regions 27 in Usagawa are interpreted consistent with the meaning given to “well” in the Instant Application.
With regard to claims 4 and 5, 
4. The gas sensor of claim 3, wherein a negative voltage is applied to the body of the bulk silicon layer.  
5. The gas sensor of claim 4, wherein the controllable inversion layer increases in sensitivity as a thickness of the controllable inversion layer decreases as the amount of negative voltage increases.  
Again, the application of a negative voltage to the body of the bulk silicon layer in varying amounts to control the thickness of the inversion layer is a statement of how the sensor structure is intended to be operated and provides not structural features that have not already been addressed.  As such, the features of claims 4 and 5 are found to be inherent in the sensor of Usagawa, and the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to claim 7, Usagawa further discloses,
7. The gas sensor of claim 1, wherein the sensing layer 2/2a/3, 20 is electrically floating.  
 Because there is no electrical connection to the sensing layer 2/2a/3, 20, it is electrically floating. 

With regard to claim 10, Usagawa discloses, generally in Figs. 2A and 10(a),
10. A gas sensor [title; abstract], comprising: 
[1a] an n-doped bulk silicon layer 43 having a p-doped body 42, 
[1b] wherein the n-doped bulk silicon layer 43 comprises a controllable inversion layer 19 [Fig. 2]; 
[2] an oxide layer 4, 25 on top of the controllable inversion layer 19 of the n-doped bulk silicon layer 43; and 
[3a] a sensing layer 2/2a/3, 20 on the oxide layer 4, 25, 
[3b] wherein a sensitivity of the sensing layer 2/2a/3, 20 is a function of a thickness of the controllable inversion layer 19.  
11. The gas sensor of claim 10, wherein the thickness of the controllable inversion layer 19 comprises an inverse relationship to an amount of negative voltage applied to the p-doped body 42.  
With regard to features [1b] and [3b] of claim 10 and claim 11, for the reasons discussed above under claims 1 and 2, that the “thickness” of the inversion layer is “controllable” are statements of intended use of the claimed sensor structure, and the only implied structure is an electrical contact to the p-type body and/or the n-doped bulk substrate capable of applying an electrical potential to said p-type body and/or the n-doped bulk substrate.  As such, it is held, absent evidence to the contrary that the sensor structure in Usagawa discloses all of the structural limitations that are capable of being operated in the claimed manner.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V) and 2114(II).) 
This is all of the features of claims 10 and 11. 

With regard to claim 12, Usagawa discloses,
12. A method for fabricating a gas sensor, comprising: 
[1] doping wells 27 of a silicon substrate 43 [¶¶ 99, 120, 121, 123]; 
[2] growing an oxide layer 4, 25 [¶¶ 93, 100, 121] between the wells 27 of the silicon substrate 43 and over a controllable inversion layer 19  [¶ 79] of the silicon substrate 43; and 
[3] depositing a sensing layer 2/2a/3, 20 on the oxide layer 4, 25 [¶¶ 100, 121], 
[4] wherein a sensitivity of the sensing layer 2/2a/3, 20 is a function of a thickness of the controllable inversion layer 19, 
[5] wherein the thickness of the controllable inversion layer 19 is based on amount of voltage that is applied to the silicon substrate 43.  
With regard to features [4] and [5] of claim 12, for the reasons discussed above under claims 1 and 2, that the “thickness” of the inversion layer is “controllable” are statements of intended use of the claimed sensor structure, and the only implied structure is an electrical contact to the p-type body and/or the n-doped bulk substrate capable of applying an electrical potential to said p-type body and/or the n-doped bulk substrate.  As such, it is held, absent evidence to the contrary that the sensor structure in Usagawa discloses all of the structural limitations that are capable of being operated in the claimed manner.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V) and 2114(II).) 
This is all of the features of claim 12.
With regard to claim 13, Usagawa further discloses,
13. The method of claim 12, wherein the doping comprises: 
[1] doping the wells 27 with an n-type dopant [¶ 99]; and 
[2] doping a body 42 of the silicon substrate 43 outside of the wells 27 with a p-body doping [¶ 123].  
With regard to claim 15, Usagawa further discloses, 
15. The method of claim 13, wherein the sensing layer 2/2a/3, 20 is electrically floating.
 Because there is no electrical connection to the sensing layer 2/2a/3, 20, it is electrically floating. 

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Usagawa in view of the article by Fahad, et al. entitled, “Room temperature multiplexed gas sensing using chemical-sensitive 3.5-nm-thin silicon transistors” in Science Advances 2017; 3: e1602557, 24 March 2017, cited in the International Search Report (“Fahad”).
Claims 6, 8, 9, and 14 read,
6. The gas sensor of claim 1, wherein the oxide layer has a thickness of approximately 2 - 3 nanometers.
8. The gas sensor of claim 1, wherein the sensing layer comprises nickel and palladium to detected hydrogen gas.  
9. The gas sensor of claim 1, wherein the sensing layer has a thickness of less than 5 nanometers.  
14. The method of claim 12, wherein depositing the sensing layer comprises: performing a forming gas anneal for nickel silicide and palladium to form the sensing layer having a thickness less than 5 nanometers.
The prior art of Usagawa, as explained above, discloses each of the features of claims 1 and 12.  In addition, Usagawa uses the Pt/Ti sensing layer 2/2a/3, 20 to detect hydrogen (Usagawa: ¶¶ 38-43, 56, 70, 85, 91, 107, etcetera; Figs. 1A-1F).
With regard to claim 14, as explained above in the rejection of claim 14 under 35 USC 112(a) for lack of written description, the Inventors of the Instant Application are in possession of only nickel silicide contacts 158 to the source 106 and drain 108 regions (Instant Specification: ¶ 43; block 718 of Fig. 7) and a sensing layer of and a sensor layer of Ni/Pd, e.g. 0.3 nm Ni/1 nm Pd (Instant Specification: ¶ 45).  Thus, for the purposes of examination, it will be presumed that Applicant intended to claim the above features. 
Fahad, like Usagawa, teaches a hydrogen gas sensor made from a MOSFET including a silicon substrate (SOI) substrate having a thin active silicon layer with a ~2.5 nm silicon oxide layer formed thereon and nickel silicide contacts formed within the source and drain regions using a forming gas anneal of a 50-nm thick layer of nickel deposited on the source/drain regions of the silicon layer.  Subsequently the metal sensing layer is deposited on the 2.5-nm thick silicon oxide layer.  (See section entitled, “Materials and Methods”, “Sensor fabrication process flow” at pp. 6-7 of the article. and Fig. 1(D) on p. 2.)  The sensing layer may be 0.3 nm Ni/1 nm Pd for sensing hydrogen (Fahad: p. 3, left col., 1st ¶).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thicknesses of the silicon oxide gate dielectric, and the Ni/Pd sensing layer and thickness in place of the silicon oxide gate dielectric and Ti/Pt sensing layer in Usagawa because it would be the substitution of one known silicon oxide thickness and sensing layer material and thickness for another, known for the same purpose of forming the gate dielectric and metal sensing material for sensing hydrogen in a MOSFET hydrogen sensor.  (See MPEP 2143.)
Further with regard to claim 14, Usagawa also forms a silicide contacts 221 between the metallization 21a and the source/drain regions 27, albeit MoSi rather than NiSi (Usagawa: Fig. 7(b): ¶¶ 109-110).  As such, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form Ni metallization and NiSi contacts to the source/drain regions 27 in Usagawa, using a forming gas anneal of a Ni metallization layer on the source/drain regions 27, because it would be the substitution of one known metallization material for another known to form a low-resistance, metal silicide contact to the source and drain regions in a hydrogen gas MOSFET sensor. 
This is all of the features of claims 6, 8, 9, and 14.

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
US 2008/0265985 (“Toumazou”) is cited for teaching an ISFET having an inversion layer that is controlled by a biasing circuit to sense in the weak inversion region.  See Fig. 3, abstract, and ¶¶ 5, 9, 14, 16, 45-48.
US 2007/0007546 (“Goto”) is cited for teaching a MOSFET gas sensor having a body contact that would allow the inversion layer to be controlled.  See Figs. 1B and 10 and paragraph [0036].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814